UNITED STATES DISTRICT COURT                                 EASTERN DISTRICT OF TEXAS


MARTEL BEAVER,                                    §
                                                  §
                 Petitioner,                      §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:19-CV-129
                                                  §
DIRECTOR, TDCJ-CID,                               §
                                                  §
                 Respondent.                      §
                       MEMORANDUM ORDER ADOPTING THE
                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Petitioner Martel Beaver, proceeding pro se, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The court previously referred this matter to the Honorable Keith

F. Giblin, United States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to

applicable laws and orders of the court. The magistrate judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending the petition be dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

         The court has received the Report and Recommendation of United States Magistrate Judge,

along with the record, pleadings, and all available evidence. No objections were filed to the Report
and Recommendation.
                                              ORDER

         Accordingly, the findings of fact and conclusions of law of the magistrate judge are correct

and the report of the magistrate judge is ADOPTED. A final judgment will be entered dismissing

the petition.


           SIGNED at Beaumont, Texas, this 7th day of May, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE
